DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “…wherein the wireless charging pad is attached at an angle relative to vertical to a base member that is configured to be placed on a surface and physically support the wireless charging pad.” The examiner is advised to amend the claims to properly recite the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-14, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BURY (US 2013/0244735 A1, hereinafter BURY).

    PNG
    media_image1.png
    535
    588
    media_image1.png
    Greyscale

As per claim 1, BURY discloses an inductive charging system, comprising:
a wireless charging pad comprising a single transmitter coil (See Fig.5, Item#8 and Par.40, disclose a charging coil) that, when active, is configured to inductively couple with a receiver coil of a wireless device placed on the wireless charging pad to wirelessly transfer power thereto (See Par.5, discloses that the charging coil is used to inductively charge a telephone having a charge receiving coil); and
a control system configured to be mechanically operated by a human operator to adjust a position of the single transmitter coil within the wireless charging pad (See Fig.7, Item#14 and Par#43, discloses a valve which is manipulated by the user to change the position of the charging coil manually).

As per claim 10, BURY discloses an inductive charging method, comprising:
providing a wireless charging pad comprising a single transmitter coil (See Fig.5, Item#8 and Par.40, disclose a charging coil) that, when active, is configured to inductively couple with a receiver coil of a wireless device placed on the wireless charging pad to wirelessly transfer power thereto (See Par.5, discloses that the charging coil is used to inductively charge a telephone having a charge receiving coil);
providing a control system configured to adjust a position of the single transmitter coil within the wireless charging pad (See Fig.7, Item#14 and Par#43, discloses a valve which is manipulated by the user to change the position of the charging coil manually); and
mechanically operating, by a human operator, the control system to adjust the position of the single transmitter coil within the wireless charging pad (See Fig.7, Item#14 and Par#43, discloses a valve which is manipulated by the user to change the position of the charging coil manually).

As per claim 19, BURY discloses an inductive charging system, comprising:
a wireless charging pad means comprising a single transmitter coil means for (See Fig.5, Item#8 and Par.40, disclose a charging coil), when active, inductively coupling with a receiver coil of a wireless device placed on the wireless charging pad to wirelessly transfer power thereto (See Par.5, discloses that the charging coil is used to inductively charge a telephone having a charge receiving coil); and
a control system means for mechanically operation by a human operator for adjusting a position of the single transmitter coil within the wireless charging pad (See Fig.7, Item#14 and Par#43, discloses a valve which is manipulated by the user to change the position of the charging coil manually).
As per claims 2, 11 and 20, BURY discloses the inductive charging system and method of claims 1, 10 and 19 as discussed above, further comprising a user indicator system configured to generate an output indicative of an alignment between the single transmitter coil and the receiver coil of the wireless device (See Par.48, discloses an alignment indicator comprising acoustic or visual indication such as different color LEDs, varying flashing frequencies, various acoustic signals,..etc).

As per claims 3 and 12, BURY discloses the inductive charging system and method of claims 2 and 11 as discussed above, wherein the user indicator system comprises a light (See Par.48, discloses an alignment indicator comprising visual indication such as different color LEDs, or varying flashing frequencies).

As per claims 4 and 13, BURY discloses the inductive charging system of claim 1, wherein the control system is configured to adjust the position of the single transmitter coil along a single axis (See Fig.7, Items#12, discloses a direction along a single axis on which the charging coil can be moved).

As per claims 5 and 14, BURY discloses the inductive charging system and method of claims 4 and 13 as discussed above, wherein the control system comprises a slidable member connected to the single transmitter coil and movable along the single axis via a track (See Fig.7 and Par.58 Item#14 disclose a valve 18 comprising a slidable element which is manually manipulated to change the position of the coil 8).

As per claims 8 and 17, BURY discloses the inductive charging system and method of claims 1 and 10 as discussed above, wherein the wireless charging pad is configured to be mounted atop a surface in a vehicle (See Pars.15-16, disclose using the device in a vehicle. The examiner further explains that this is intended use that the device is capable of performing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURY in view of CHU (US 2021/0336492 A1, hereinafter CHU).
As per claims 6 and 15, BURY discloses the inductive charging system and method of claim 4, wherein the control system comprises a sliding member connected to the single transmitter coil and rotatable to move the single transmitter coil along the single axis (See Fig.7 and Par.58 Item#14 disclose a valve 18 comprising a slidable element which is manually manipulated to change the position of the coil 8). However, BURY does not disclose the control system comprising a rotary knob.
CHU discloses an inductive charging system comprising a control system wherein the control system comprises a rotary knob connected to the single transmitter coil and rotatable to move the single transmitter coil along the single axis (See Fig.2, Item#228 and Par.30, discloses a rotary know which when rotated moves the coil 210 along a single axis).
BURY and CHU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURY with that of CHU by replacing one adjustment mechanism with another to perform the same function of moving the position of the transmitter coil along the single axis for the benefit of providing an alternative control system desired by the user.
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURY in view of CHEN (US 2015/0097519 A1, hereinafter CHEN).
As per claims 9 and 18, BURY discloses the inductive charging system and method of claims 1 and 10 as discussed above, however BURY does not disclose wherein the wireless charging pad is attached at an angle relative to vertical to a base member that is configured to be placed on a surface and physically support the wireless charging pad. 
CHEN discloses an inductive charging system comprising a control system to manually adjust the coil position and wherein the wireless charging pad is attached at an angle relative to vertical to a base member that is configured to be placed on a surface and physically support the wireless charging pad (See Fig.4, discloses the platform 113 on which the coil is placed in placed at angle to base 11).
BURY and CHEN are analogous art since they both deal with wireless charging devices for portable electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURY with that of CHEN by adopting the structure disclosed by CHEN for the benefit of providing a wireless charger which holds the device in a position that allows the user to continue to view and use the device.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURY in view of TERAO et al. (US 2015/0097519, hereinafter TERAO).
As per claims 7 and 16, BURY discloses the inductive charging system and method of claims 1 and 10 as discussed above, however BURY does not disclose wherein the control system is configured to adjust the position of the single transmitter coil along two perpendicular axes.
TERAO discloses an inductive charging system comprising a control system wherein the control system is configured to adjust the position of the single transmitter coil along two perpendicular axes (See Fig.2, Items#23A, 23B and 26, disclose two threaded rods and a guide rod for controlling the charging coil to move along the X-axis and the Y-axis).
BURY and TERAO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BURY with that of TERAO by including 2 adjustment axis for the benefit of increasing he charging efficiency by providing an inductive charging system where the coil can be adjusted to match the position of the receiver coil in more than one direction 
Conclusion
Response to Arguments
Applicant’s arguments, see remarks, filed 09/06/2022, with respect to 1, 10 and 19 have been fully considered and are persuasive.  The previous 103 rejection of claims 1-20 has been withdrawn. Please see new grounds of rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859